Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 20-48 are presented for examination.

Information Disclosure Statement
The IDS filed on 3/4/2021, 3/5/2021 and 10/6/2021 are considered.

Interview Attempt
For compact persecution purpose, the examiner attempted to contact the applicant for a telephone interview.  However, the applicant could not be reached and no voice machine was available.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 47 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 47 recites “A computer program comprising program code for performing the method as claimed in claim 20” while claim 20 is a method for automatically configuring a router,… comprising: monitoring the router to whether the router receive message on the at least one upstream interface which utilized to announce at least one domain; activating automatically a domain name system island mode in which a DNS zone of a local DNS server of the router is configured utilizing a predefined island domain if such a message is unreceived over a prescribed period; and prompting a transmitting module of the router to send at least one message comprising the preconfigured island domain via at least one downstream interface”.  Claim 47, thus, directs to a computer program that do not qualify as a statutory process because they cite purely mental steps, that could be performed in the human mind and that the presence of another statutory category, such as an apparatus, is not required to perform the method/process.  Based on Supreme Court precedent and recent Federal Circuit decisions in re Bilski, Appeal No. 2007-1130, a statutory process must (1) be tired to another statutory class (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing.  If neither of these requirements is met by the claim, the method is not a patent eligible process under 35 U.S.C. 101 and should be rejected as being directed to non-statutory subject matter.  Thus, to qualify as a 35 U.S.C. 101 statutory process, the claim should positively recite the other statutory class (the thing of product) to which is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state.  Also see MPEP 2106.02.  

Allowable Subject Matter
Claims 20-46 and 48 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitations, especially the limitation of monitoring the router to whether the router receive message on the at least one upstream interface which utilized to announce at least one domain; activating automatically a domain name system island mode in which a DNS zone of a local DNS server of the router is configured utilizing a predefined island domain if such a message is unreceived over a prescribed period; and prompting a transmitting module of the router to send at least one message comprising the preconfigured island domain via at least one downstream interface.  None of the prior art of the record disclosed a domain name system island mode and send a message comprising the preconfigured island domain.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Templin, WO 01/69887A2
Poola et al, US 2014/0146735

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
May 4, 2022